UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EASTERN LIGHT CAPITAL, INCORPORATED (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 94-3240473 (I.R.S.Employer Identification No.) Richard Wrensen, Chief Executive Officer 100 Pine Street, Suite 560 - San Francisco, California 94611 (415) 693-9500 (Agent for Services and Address and Telephone Number, including Area Code, of Registrant’s Offices) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Titleofeachclassof securitiestoberegistered Amounttobe registered(1) Proposed offeringprice perunit Proposed aggregateoffering price Amountof registrationfee Common Shares, $ .01par value 398,351Shares $ $ $ Rights to purchase common shares 398,351 Rights N/A N/A $ Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. Represents the aggregate gross proceeds from the exercise of the maximum number of rights that may be issued. Pursuant to Rule 457(g) of the Securities Act of 1933, no separate registration fee is required for the rights because the rights are being registered in the same registration statement as the common shares of the Registrant underlying the rights. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not a solicitation of an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. Subject to completion, dated September [ ], 2011 EASTERN LIGHT CAPITAL, INCORPORATED Up to 398,351 Common Shares Issuable Upon Exercise of the Subscription Rights EASTERN LIGHT CAPITAL, INCORPORATED, or “ELC”, is distributing at no charge on a pro rata basis to all existing holders of our common shares of beneficial interest, non-transferable subscription rights to purchase up to an aggregate of 398,351 common shares of beneficial interest, $.01 par value, at a subscription price of $2.60 per share, for up to an aggregate purchase price of $1,035,712in cash as provided herein.Each shareholder will receive two (2) subscription rights for every three (3) of our common shares owned on September 29, 2011 and each subscription right will entitle its holder to purchase one (1) common share at the subscription price.We will not issue fractional rights, but rather will round down the aggregate number of subscription rights you are entitled to receive to the nearest whole number. The purpose of the rights offering is to raise equity capital in a cost-effective manner that gives all of our shareholders the opportunity to participate.The net proceeds of the rights offering will be used to partially satisfy our NYSE Amex listing requirements, implement a new broader, business plan, to undertake potential business or investment opportunities, and for general working capital purposes (including expenses related to our status as a public company).See “Use of Proceeds.” The subscription rights will be distributed and exercisable beginning on September 29, 2011, the record date of the rights offering.The subscription rights will expire and will have no value if they are not exercised prior to 5:00 p.m., Eastern Time, on October21, 2011, the expected expiration date of the rights offering. ELC may, in its sole discretion and without notice to you, extend the rights offering one or more times or cancel or modifythe rights offering at any time for any reason. You should carefully consider whether or not to exercise your subscription rights before the expiration date. There is no minimum number of rights that must be exercised in order to complete the rights offering.Shareholders who do not participate in the rights offering will continue to own the same number of shares, but will own a smaller percentage of the total shares outstanding.Rights that are not exercised by the expiration date will expire and have no value. Any shares that are not purchased by existing shareholders may be purchased by a standby investor, pursuant to a standby purchase agreement.See “Standby Purchase Agreement.” We are distributing the rights and offering the underlying common shares directly to you. We have not employed any brokers, dealers or underwriters in connection with the solicitation or exercise of rights in the rights offering and no commissions, fees or discounts will be paid for any such services in connection with the rights offering.Computershare, Inc. (“CS”) is acting as the subscription agent for the rights offering.CS is charging certain fees for providing these services, which are incorporated into our schedule of estimated expenses below. The subscription rights may not be sold or transferred except that they may be transferred for no consideration to affiliates of the recipient and transferred by operation of law. Shares of ELC are traded on the NYSE American Stock Exchange (AMEX) under the trading symbol “ELC.”The volume-weighted closing price of ELC’s common shares during the 12 months to June 30, 2011 was approximately $4.62 Per Share Aggregate Subscription Price $ $ Estimated Expenses $ $ Net Proceeds to ELC $ $ INVESTING IN OUR COMMON SHARES INVOLVES SIGNIFICANT RISKS.SEE “RISK FACTORS.” Neither the Securities and Exchange Commission (“SEC”) nor any state securities regulators have approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Our securities are not being offered in any jurisdiction where the offer is not permitted under applicable local laws. The date of this prospectus is September [], 2011. i TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS iv CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS v PROSPECTUS SUMMARY 1 RISK FACTORS 6 QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING 10 COMPANY OVERVIEW 14 TRUSTEES AND OFFICERS 15 THE RIGHTS OFFERING 16 MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES 24 STANDBY PURCHASE AGREEMENT 32 USE OF PROCEEDS 33 PLAN OF DISTRIBUTION 33 DESCRIPTION OF SECURITIES TO BE REGISTERED 33 EXPERTS 34 LEGAL MATTERS 34 INCORPORATION BY REFERENCE 34 MATERIAL CHANGES 34 WHERE YOU CAN FIND ADDITIONAL INFORMATION 34 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS 35 ii ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus or any free writing prospectus we may authorize to be delivered to you. We have not, and have not authorized anyone else, to provide you with different or additional information. We are not making an offer of securities in any state or other jurisdiction where the offer is not permitted. You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus regardless of its time of delivery, and you should not consider any information in this prospectus or in the documents incorporated by reference herein to be investment, legal or tax advice. We encourage you to consult your own counsel, accountant and other advisors for legal, tax, business, financial and related advice regarding an investment in our securities. As used in this prospectus, “PW,” “Company,” “we,” “our” and “us” refer to Pittsburgh & West Virginia Railroad, unless stated otherwise or the context requires otherwise. iii CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Throughout this prospectus and the documents incorporated by reference in this prospectus we make “forward-looking statements,” as that term is defined in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements include the words “may,” “would,” “could,” “likely,” “estimate,” “intend,” “plan,” “continue,” “believe,” “expect” or “anticipate” and similar words as well as statements relating to our acquisition, development and expansion plans, objectives or expectations, our liquidity projections and similar topics. These forward-looking statements generally relate to our plans, objectives, prospects and expectations for future operations and results and are based upon what we consider to be reasonable future estimates. Although we believe that our plans, objectives, prospects and expectations reflected in, or suggested by, such forward-looking statements are reasonable at the present time, we may not achieve them or we may modify them from time to time. Furthermore, there is no assurance that any positive trends suggested or referred to in such statements will continue. These forward-looking statements are not guarantees of future performance, and a variety of factors could cause our actual results to differ materially from the anticipated or expected results expressed in these forward-looking statements. Many of these factors are beyond our ability tocontrol or predict, and readers are cautioned not to put undue reliance on those forward-looking statements.You should read this prospectus thoroughly with the understanding that actual future results may be materially different from what we expect. In particular, you should read the “Risk Factors” section of this prospectus for information regarding risk factors that could affect our results. The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting us, summarizes several factors that could cause our actual results to differ materially from those anticipated or expected in these forward-looking statements: · general economic conditions in market areas where we conduct business; · the regulatory environment; · fluctuations in interest rates; · costs related to pursuing broader business strategies; · the ability of ELC to maintain its REIT status; · the performance of existing investments or new investments that ELC may make;and · other material items. We undertake no obligation to update publicly forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required by law. You are advised, however, to consult any further disclosures we make on related subjects in our Annual Reports on Form10-K, Quarterly Reports on Form10-Q and Current Reports on Form8-K filed with the SEC. Also note that we provide cautionary discussion of risks, uncertainties and assumptions relevant to our business in our Annual Reports on Form10-K, our Quarterly Reports on Form10-Q and our Current Reports on Form8-K incorporated by reference herein. These are factors that, individually or in the aggregate, management believes could cause our actual results to differ materially from expected and historical results. We note these factors for investors as permitted by the Private Securities Litigation Reform Act of 1995. You should understand that it is not possible to predict or identify all such factors. Consequently, you should not consider such disclosures to be a complete discussion of all potential risks or uncertainties. iv PROSPECTUS SUMMARY The following summary provides an overview of certain information about ELC and this offering and may not contain all the information that is important to you. This summary is qualified in its entirety by, and should be read together with, the information contained in other parts of this prospectus and the documents we incorporate by reference. You should read this entire prospectus and the documents that we incorporate by reference carefully before making a decision about whether to invest in our securities. ELC Eastern Light Capital, Incorporated(“ELC”) was incorporated in Delaware on December 12, 1995.Prior to July 2, 2008, ELC was known as Capital Alliance Income Trust, Ltd. ELC has elected to be treated for tax purposes as a real estate investment trust (REIT). As such, the trust itself is exempt from federal income tax, to the extent that its income is distributed to shareholders. Historically, ELC has emphasized the Mortgage Investment Business, focusing on higher yielding, non-conforming, first and second mortgage residential whole loan investments. The company has not originated or acquired any new investment mortgages since March 31, 2006.Due to the relentless deterioration in residential market values, today ELC’s investments primarily consist of real estate that has been acquire via foreclosure, and managing its portfolio of mortgage notes receivable. ELC’s shares are listed for trading on the NYSE Amex (“AMEX”) under the symbol of "ELC." Depending on a number of factors, ELC could lose its AMEX listing. Currently, ELC does not satisfy the AMEX’s minimum shareholder equity requirements. As of June 30, 2011 ELC’s shareholder’s equity balance was approximately $3,121,417 below required minimum threshold of $6,000,000.Although we are committed to increasing our shareholder’s equity balance above the threshold prior to the November 7, 2011 deadline, there are no assurances that our efforts will satisfy the stockholder equity standard or that the NYSE Amex will not accelerate the compliance date. We currently have two full time employees and a part time employee.Upon completion of the rights offering, the net proceeds will partially offset the Amex’s continued listing requirements and allow us to undertake new business or investment opportunities .See “Use of Proceeds.” The Rights Offering Overview of Rights Offering We are offering our shareholders as of September 29, 2011, the record date,the right to subscribe for and purchase common shares pursuant to the exercise of subscription rights. Each subscription right includes a subscription right evidenced by non-transferable subscription rights certificates.We may issue up to 398,351 shares upon the completion of the rights offering andmay receive gross proceeds of $1,035,712in cash, as provided herein. Subscription Rights We will distribute to each shareholder of record on September 29, 2011, at no charge, two (2) non-transferable subscription rights for every three (3) of our common shares then owned. Each subscription right will entitle its holder to purchase one (1) common share at a subscription price of $2.60 per share.The aggregate number of rights you may exercise appears on your subscription rights certificate and will be rounded down to the nearest whole number based on the number of shares owned as of the record date. 1 Non-Transferability of Rights The subscription rights may not be sold, transferred or assigned and will not be quoted for trading on the AMEX or on any other stock exchange or market. Trading Market Our common shares are quoted on the AMEX under the symbol “ELC.” Subscription Price $2.60 per share, which shall be paid in cash. Record Date September 29, 2011 Expiration Date 5:00 p.m., Eastern Time, on October 21, 2011.ELC may, in its sole discretion and without notice to you, extend the rights offering one or more times or cancel or modifythe rights offering at any time for any reason.In the event that the rights offering is cancelled, all subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. Shares Outstanding Before the Rights Offering Approximately 597,527 common shares are outstanding. Shares Outstanding After Completion of the Rights Offering We expect 995,878 common shares will be outstanding immediately after completion of a fully subscribed rights offering. Procedure for Exercising Rights You may exercise your subscription rights by properly completing and executing your subscription rights certificate and delivering it, together with the subscription price for the common shares for which you wish to subscribe, to the subscription agent on or prior to the expiration date.If you use the mail, we recommend that you use insured, registered mail, return receipt requested.If you cannot deliver your rights certificate to the subscription agent on time, you may follow the guaranteed delivery procedures described under “The Rights Offering — Guaranteed Delivery Procedures.” Subscription Agent Computershare, Inc. (“CS”)is our subscription agent for the rights offering. All subscription rights certificate and election forms, payments of the subscription price and nominee holder certifications, to the extent applicable to your exercise of subscription rights, must be delivered to the subscription agent prior to 5:00 p.m., Eastern Time, on October 21, 2011. The subscription agent will hold funds received in payment for common shares until the rights offering is completed or is withdrawn or canceled. If the rights offering is canceled for any reason, all subscription payments received by the subscription agent will be returned as soon as practicable, without interest. No Revocation All exercises of subscription rights are irrevocable, even if you later learn of information that you consider to be unfavorable to the exercise of your subscription rights. You should not exercise your subscription rights unless you are certain that you wish to purchase additional common shares at a subscription price of $2.60 per share. Standby Purchase Agreement We have entered into a standby purchase agreement pursuant to whicha newly formed partnership composed of the Board of Directors and other Accredited Investorswill act as standby investor and has agreed to acquire from us at $2.60 per share up to 398,351common shares, subject to possible reduction under certain circumstances. See “Standby Purchase Agreement.” 2 Purchase Intention of Our Directors and Officers Richard Wrensen, ELCs Chairman and Chief Executive Officer, has beneficial ownership of 129,833 shares and has indicated that he will exercise his shareholder rights fully.In addition, we have entered into a standby purchase agreement pursuant to which a newly formed partnership, will act as standby investor under the standby purchase agreement.See “Standby Purchase Agreement.” Ace J. Blackburn, Jr. has beneficial ownership of 780 shares and has not indicated that he will exercise his shareholder rights fully.Alan R. Jones has beneficial ownership of 915 shares and has not indicated that he will exercise his shareholder rights fully.James L. Grainer has beneficial ownership of 600 shares and has not indicated if he will exercise his shareholder rights. Following the rights offering, our trustees and executive officers, together with their affiliates, are expected to own approximately 218,684 common shares, or approximately 22% of our total outstanding common shares, if all our shareholders exercise their subscription rights and 218,684 common shares, or approximately 30% of our total outstanding common shares, if no shareholders, other than trustees, executive officers and affiliates, exercise their subscription rights. Payment Adjustments If you send a payment that is insufficient to purchase the number of shares requested, or if the number of shares requested is not specified in the rights certificate, the payment received will be applied to exercise your subscription rights to the extent of the payment.If the payment exceeds the amount necessary for the full exercise of your subscription rights, the excess will be returned to you, without interest, as soon as practicable. How Rights Holders Can Exercise Rights Through Others If you hold our common shares through a broker, custodian bank or other nominee, we will ask your broker, custodian bank or other nominee to notify you of the rights offering. If you wish to exercise your rights, you will need to have your broker, custodian bank or other nominee act for you. To indicate your decision, you should complete and return to your broker, custodian bank or other nominee the form entitled “Beneficial Owners Election Form.” You should receive this form from your broker, custodian bank or other nominee with the other rights offering materials. You should contact your broker, custodian bank or other nominee if you believe you are entitled to participate in the rights offering but you have not received this form or other rights offering materials. How Foreign Shareholders and Other Shareholders Can Exercise Rights The subscription agent will not mail rights certificates to you if you are a shareholder whose address is outside the United States or if you have an Army Post Office or a Fleet Post Office address.Instead, we will have the subscription agent hold the subscription rights certificates for your account.To exercise your rights, you must notify the subscription agent prior to 11:00 a.m., Eastern Time, at least three business days prior to the expiration date, and establish to the satisfaction of the subscription agent that it is permitted to exercise your subscription rights under applicable law.If you do not follow these procedures by such time, your rights will expire and will have no value. 3 Material United States Federal Income Tax Consequences For U.S. federal income tax purposes, ELC believes you should not recognize income or loss upon receipt or exercise of a subscription right, however, you should consult your own tax advisor as to the tax consequences to you of the receipt, exercise or lapse of the rights in light of your particular circumstances. Delivery of Shares ELC’s transfer agent will send you certificates representing the common shares you purchased in the rights offering as soon as practicable after the expiration of the rights offering, whether you exercise your rights immediately before that date or earlier. If you hold your shares in the name of a custodian bank, broker, dealer or other nominee, you will not receive share certificates. Instead, the Depository Trust Company, which we refer to as DTC, will credit your account with your nominee with the common shares you purchased in the rights offering as soon as practicable after the expiration of the rights offering. No Recommendation to Rights Holders An investment in our common shares must be made pursuant to your evaluation of your best interests. Accordingly, our board of trustees does not make any recommendation to you regarding whether you should exercise your rights or purchase our common shares. Use of Proceeds The purpose of the rights offering is to raise equity capital in a cost-effective manner that gives all of our shareholders the opportunity to participate. The net proceeds of the rights offering will be used to partially satisfy our NYSE Amex listing requirements, implement a new broader, business plan for ELC, to undertake new business or investment opportunities and for general working capital purposes (including expenses related to our status as a public company). See “Use of Proceeds.” Risk Factors Before you exercise your subscription rights to purchase common shares, you should be aware that there are risks associated with your investment, including the risks described in the section captioned “Risk Factors”. You should carefully read and consider these risk factors together with all of the other information included in this prospectus before you decide to exercise your subscription rights to purchase our common shares. Additional Information We are subject to the information requirements of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act, which means that we are required to file annual, quarterly and current reports, proxy statements and other information with the SEC, all of which are available at the Public Reference Room of the SEC at treet, NE, Washington, D.C. 20549. You may also obtain copies of the reports, proxy statements and other information from the Public Reference Room of the SEC, at prescribed rates, by calling 1-800-SEC-0330. The SEC maintains an Internet website at http://www.sec.gov where you can access reports, proxy information and registration statements, and other information regarding us that we file electronically with the SEC.See “Where You Can Find More Information.” The SEC allows us to “incorporate by reference” the information we file with it, which means that we can disclose important information to you by referring you to those documents filed separately with the SEC. The information we incorporate by reference is an important part of this prospectus. See “Incorporation by Reference.” 4 Questions You should direct any questions or requests for assistance concerning the method of subscribing for common shares or for additional copies of this prospectus to Computershare, Inc, the subscription agent, by calling, if you are located within the United States, Canada or Puerto Rico, (800) 962-4284 (toll free) or, if you are located outside the U.S., (303) 262-0600 (collect). For additional information concerning the rights offering, see “The Rights Offering.” 5 RISK FACTORS An investment in our common shares involves risks.Anyone who is making an investment decision regarding our securities should carefully consider the following risk factors, together with all of the other information included in, or incorporated by reference into, this prospectus before making that decision. Some of these factors relate principally to our business. The risks and uncertainties described below are not the only ones facing us. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also have a material adverse effect on our business and operations. If any of the matters included in the following risks were to occur, our business, financial condition, results of operations, cash flows or prospects could be materially adversely affected. In such case, you may lose all or part of your investment. Risks Relating to ELC Changes in interest rates may negatively affect the value of our assets and the trading price of our stock. Our investment in certain assets will generally decline in value if long-term interest rates increase.If interest rates were to rise from their current historically low levels, it may affect the market perceived or actual value of our assets and consequently our stock price may decline in value. Legislative, regulatory or tax changes or actions, or significant litigation, could adversely affect us or the businesses in which we are engaged. The mortgage industry is extensively regulated. We are subject to extensive state and federal regulation, supervision and legislation that govern almost all aspects of operations. Laws and regulations may change from time to time and are typically primarily intended for the protection of borrowers, and not to benefit our shareholders. The impact of any changes to laws and regulations or other actions by regulatory agencies may negatively affect us or our ability to increase the value of our business. Regulatory authorities have extensive discretion in connection with their supervisory and enforcement activities, including the imposition of restrictions on the operation of an institution, the classification of assets by the institution and the adequacy of an institution’s allowance for loan losses. Additionally, actions by regulatory agencies or significant litigation against us could require us to devote significant time and resources to defending our business and may lead to penalties that materially affect us and our shareholders. Our business strategy includes growth plans. Our financial condition and results of operations could be negatively affected if we fail to grow or fail to manage our growth effectively. Commencing with the initial planning and after the steps that we intend to take using the proceeds from the rights offering, we intend to pursue a profitable growth strategy within our existing markets and possibly in new markets. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by small capitalization companies .We cannot assure you that we will be able toattain profitability in our existing markets or successfully enter new markets or that any such expansion will not adversely affect our results of operations.In addition, our existing status as a REIT imposes certain restriction on ELC’s operations, which may affect our ability to pursue growth opportunities.Future uncertainties could have a material adverse effect on our business, future prospects, financial condition or results of operations and could adversely affect our ability to successfully implement our business strategy. 6 We may fail to remain qualified as a REIT. Qualification as a REIT for federal income tax purposes is governed by highly technical and complex provisions of the U.S. Internal Revenue Code.Our qualification as a REIT also depends on various facts and circumstances that are not entirely within our control.In addition, legislation, new regulations, administrative interpretations or court decisions might change the tax laws with respect to the requirements for qualification as a REIT or the federal income tax consequences of qualification as a REIT. Future economic opportunities, market conditions, legal situations, tax consequences or other considerations might cause us to revoke the REIT election. Factors may cause us to lose our NYSE Amex Stock Exchange listing. We could lose our listing on the AMEX depending on a number of factors, including failure to qualify as a REIT, or failure to meet the AMEX ongoing listing requirements, including those relating to the number of shareholders, the price of our common shares and the amount and composition of our assets and our shareholders’ equity balance. As of June 30, 2011 we do not satisfy the AMEX’s continued listing requirements on account of a deficiency in our shareholder’s equity balance. The June 30, 2011 shortfall is approximately $3,121,417.Although ELC is committed to increasing our shareholder’s equity balance above the required minimum threshold of $6,000,000 prior to the November 7, 2011 deadline, there are no assurances that our efforts will satisfy the stockholder equity standard or that the NYSE Amex will not accelerate the compliance date. 7 Risks Related to the Rights Offering The future price of our common shares may be less than the $2.60 purchase price per share in the rights offering. If you exercise your subscription rights to purchase common shares in the rights offering, you may not be able to sell common shares later at or above the $2.60 purchase price in the rights offering. The actual market price of our common shares could be subject to wide fluctuations in response to numerous factors, some of which are beyond our control. These factors include, among other things, actual or anticipated variations in our costs of doing business, operating results and cash flow, the nature and content of our earnings releases and our competitors’ earnings releases, business conditions in our markets and the general state of the securities markets and the market for other stocks, changes in capital markets that affect the perceived availability of capital to companies in our industry, governmental legislation or regulation, currency and exchange rate fluctuations, and general economic and market conditions, such as downturns in the economy, recessions and the continued decline in residential real estate values. Once you exercise your subscription rights, you may not revoke them. If you exercise your subscription rights and, afterwards, the public trading market price of our common shares decreases below the subscription price, you will have committed to buying common shares at a price above the prevailing market price and could have an immediate unrealized loss. Our common shares are quoted on the AMEX under the symbol “ELC,” and the last reported sales price of ELC’s common shares on the AMEX on June 30, 2011 was $3.64 per share and the volume-weighted closing price of ELC’s common shares during the 12 months to June 30, 2011 was $4.62.We cannot assure you that the market price of our common shares will not decline after you exercise your subscription rights. Moreover, we cannot assure you that following the exercise of your subscription rights you will be able to sell your common shares at a price equal to or greater than the subscription price. The subscription price determined for the rights offering is not an indication of the value of our common shares. The price of the shares offered in the rights offering was determined by us based on a variety of factors, including the price at which our shareholders might be willing to participate in the rights offering, historical and current trading prices for our common shares, the need for working capital and the desire to provide an opportunity to our shareholders to participate in the rights offering on a pro rata basis. The subscription price, although less than our book value per common share,is not necessarily related to our liquidation book value, net worth or any other established criteria of value and may or may not be considered the fair value of our common shares to be offered in the rights offering.
